Military fay; limitation of actions. — Plaintiff seeks recovery of active duty pay as a Navy enlisted man from the date of his discharge due to unfitness on August 7,1944. This case *812comes before the court on defendant’s motion to dismiss the petition and on plaintiff’s motion for oral argument of counsel. Upon consideration thereof, together with the response in opposition to defendant’s motion, without oral argument, the court concluded that plaintiff’s alleged claim accrued on August 7, 1944, and that his petition, filed in this court on August 29, 1969, is barred by the statute of limitations, 28 U.S.C. §2501. See Mathis v. United States, 183 Ct. Cl. 145, 391 F. 2d 938 (1968). On April 3, 1970, the court denied plaintiff’s motion, granted defendant’s motion, and dismissed the petition, as amended.